DECISION.
Whereas, The appellant has filed a motion alleging that the secretary of the trial court has failed to include in- the transcript of the record of'this case the record of a criminal action which he introduced in evidence at the trial and praying this court to order the secretary of the lower court to send up the original record of the said action in order that it may he made a part of the transcript of the record in .this appeal ;
Whereas, There is a statement of the case approved by the trial court in which the only reference to the introduction in evidence of the said record is the following: “The defense offers in evidence the case of The People of Porto Rico v. Tomás Ortiz, tried on October 22, 1914, which the court admits”;
Whereas, The only way in which to bring up to this court documentary evidence introduced at the trial, as is the original record which the accused offered in evidence in this case, is to transcribe in the statement of the case the said original record, or that part thereof which may be necessary to support the contentions of the interested party;
*509Wheeeas, Iii acordance with, the jurisprudence laid down by this court in the case of The People v. Sierra, 17 P. R. R., 603, rule 55 of this court is not applicable to a case of this hind and this court has no power to modify the statement of the case included in the transcript of the record, whi'cii is what the motion of the accused virtually prays for, without the intervention and approval of the trial court which approved the statement of the case;
Therefore, In view of the jurisprudence and legal principles cited herein, rules 40 and 40a of this court, and section 356 of the Code of Criminal Procedure, as amended by the Act of March 7, 1908, page 90, the motion of the appellant is overruled.'

Motion overruled.

Chief Justice Hernández and Justices Wolf, del Toro, Al-drey and Hutchison concurred.